DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al. (JP 2016091626 A and English machine translation of JP 2016091626 A) in view of Zhang et al. (US Pub. No. 2017/0077490).
Regarding Claims 1-3, 6, 7, 11, and 13:  Eguchi et al. teaches a method of making a positive electrode active material comprising mixing lithium carbonate (lithium raw material) and a Ni-Co-Mn hydroxide, heating at 600 °C for 8 hrs, crushing the heated product (milling), then firing at 910 °C for 8 hrs ([0097]-[0099] of English machine translation).
Eguchi et al. does not specify the reaction vessel in which the reaction mixture is heated.  However, Zhang et al. teaches utilizing a nickel crucible for heating precursors to form a lithium transition metal oxide for an electrode active material (abstract; [0090]).  Eguchi et al. and Zhang et al. are analogous art because they are concerned with the same field of endeavor, namely method of making lithium transition metal oxide electrode active material.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to employ the nickel crucible of Zhang et al. in the method of Eguchi et al. and would have been motivated to do so to with a reasonable expectation of success because Zhang et al. discloses that such crucibles are suitable for such reactions.  While Eguchi et al. in view of Zhang et al. does not teach removing the mixture from the crucible after the first firing and adding it to another crucible for the second firing, such a step is prima facie obvious as such a step amounts to a change in sequence of performing process steps wherein the mixture is removed from the reaction vessel not after the second heating but the first.

Regarding Claims 4-5:  Eguchi et al. teaches that the starting mixture may comprise another hydroxide of metal M in less than 5 mol%, wherein M is a metal such as Mg ([0014], [0022], and [0035] of English machine translation).
Regarding Claim 8:  Eguchi et al. does not teach that the amount of compound added to the second crucible is 2-10 times the amount of the mixture added to the first crucible.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 9:  Eguchi et al. does not teach that the crucible is an alumina crucible.  However, Zhang et al. teaches that alumina crucibles are suitable reaction vessels for high temperature reactions ([0299]). At the time of the invention, a person of ordinary skill in the art would have found it obvious to use an alumina crucible such as that disclosed by Zhang et al. in the method of Eguchi et al. and would have been motivated to do so because Zhang et al. teaches that alumina crucibles are suitable reaction vessels for high temperature reactions ([0299]).
Regarding Claim 10:  Eguchi et al. teaches the method comprising adding ammonium metatungstate to the mixture after the first heating ([0099] of English machine translation).
Regarding Claim 12:  Eguchi et al. teaches the heating is done in an air atmosphere ([0052] of English machine translation).
Regarding Claim 14:  Eguchi et al. teaches that the electrode active material has a formula of Li1.07Ni0.495Co0.195Mn0.299W0.05Ca0.03O2 ([0106], Table 2 of JP 2016091626 A).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/            Primary Examiner, Art Unit 1767                                                                                                                                                                                            	August 13, 2021